Title: To James Madison from Richard Shippey Hackley, 7 June 1808
From: Hackley, Richard Shippey
To: Madison, James



Sir,
Consulate of the U. S. San Lucar de Barrameda 7th. June. 1808

Herewith I have the honor to hand you Copy of my respects under date 31st. March by the Ship Connecticut to New york and I now wait upon you with the return from this office for the last six months ending the 31st. Ulto, "the Dispatch" by which I forward this, being the last vessel of our nation in the ports of this district.  I send you Copy of an order recieved from Mr. Erving two posts since but it came too late even for presentation, And I understand from my correspondent at Algeciras that the privateersmen calculating upon some favorable change in the temper of the government, especially, towards such of our Vessels as came under the decree of January 3/ 8t. have hurried  their trials in that Tribunal & consequently obtained the condemnation of 12 or 13 vessels & Cargoes constituting all in that port two or three excepted.  Appeals have been entered in all cases and altho’ the determination may pretty certainly be favorable in all cases still the evil is scarcely lessened.  The Emperor Napoleon did not approach the Capital of this Kingdom (as  expected) nearer than Bayonne, at, which place he was attended by Charles the 4th. & Ferdinand with every member of the Royal family and with them the prince of peace who had been formally demanded by the Duke of Berg as a member of the Legion of Honor.  Events, and Consequences of this assemblage may be very important to all Europe.  Charles the 4th. when at Bayonne protested against his abdication of the Crown, in favor of his son, declaring it to have been the Result of necessity & not a voluntary renunciation.  He was then acknowledged by the French Emperor (& his favorite the Prince of Peace cloathed with the Badge of Virtue & Innocence) & immediately the duke of Berg was declared Regent of the Kingdom & but a short period elapsed before there appeared a formal renunciation of the Crown in favor of the French Emperor by Charles the 4th. his Son & each member of the House of Bourbon.  Charles his Consort & the Prince of Peace proceeded to Fontanbleau which is intended as their future residence, Ferdinand, & his Brothers to Bourdeaux or Amiens probably to the latter place.  During all these singular events the most entire tranquility appeared to prevail and the orders of the New Regent had the appearance of being every where respected.  In the mean time there was certainly a general & well organised arrangement for a powerfull opposition to these measures.  In consequence of an Express from Seville on the 27th. Ulto the people of Cadiz & generally in all the Towns in this neighbourhood rose en mass.  At Cadiz they called upon the Captain General, the Marquiss of Solano (the p of Moreau) to Give them arms.  This was complied with partially on the day following and a promise to procure the delivery of the French Squadron in two days, consisting of 5 Sail of the Line & 1 frigate.  This last promise probably produced the Catastrophe that followed, on the  the people in the evening assembled tumultuously before the Governor’s door being irritated by a proclamation issued by him the day preceding.  They demanded his person, which demand not being complied with an attack was made on his House.  Solano fled over the tops of Several houses & took refuge in that of a neighbour, where he was discovered, dragged from thence by the multitude, who vied with each other in acts of barbarity.  Finally he fell covered with more than  at the plaza San Juan de Dios.  Some other acts like this have occurred.  On the 1st. Inst an Armistice of Eight months was signed at Cadiz between the Commissioners sent for that purpose from Seville & the Commissioners from the Blockading Squadron off Cadiz And a Treaty will probably soon follow.  Ferdinand the 7th. is every where proclaimed and the affairs of the Kingdom (of which Seville is declared the permanent Capital) are directed by a Council of 24 or 26 members, two of which are taken from every order of the people and as far as Information can be obtained there is the appearance of entire union throughout this nation.  All naturales between the ages of 18 & 50 are enrolled & the force now on foot is perhaps not incorrectly estimated at 500,000 Infantry & 80,000 Cavalry besides artillery.  In the mean time Commissioners were Sent from Seville to the French Emperor demanding Ferdinand the 7th. which has been refused & a formal declaration of war has followed this refusal.  The French fleet at Cadiz have refused to Surrender & have assumed a defensive posture.  Preparations are therefore making for an attack on this Squadron which will take place in two or three days.  I have probably stepped without the immediate line of my duty in some part of the Subject of this letter by attempting in as summary a way as possible to give you a sketch of the very important events that have lately occurred in this Kingdom but I immagine they will be viewed by you with considerable interest.  This nights mail brings an account of the defeat of the French Rochfort Squadron by the Brittish.  I have not been able to ascertain the correctness of the report tho’ it seems to be generally credited.  With Sentiments of perfect Respect & Esteem I have the honor to be Sir your mo obdt. Servt

Richd. S. Hackley

